Citation Nr: 0926211	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-13 021A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Washington, 
DC


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical treatment on July 13, 2007.

(The issue of entitlement to a rating in excess of 10 percent 
for a residual right inguinal hernia scar and entitlement to 
a compensable rating for post-operative right inguinal hernia 
are addressed in a separate decision under the same docket 
number.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1999 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Washington, DC.  


FINDING OF FACT

There was no prior VA authorization for the Veteran's private 
medical treatment on July 13, 2007, VA medical facilities 
were available, and the treatment is not shown to have been 
provided as a result of a medical emergency.


CONCLUSION OF LAW

VA reimbursement or payment of unauthorized private medical 
expenses incurred on July 13, 2007, is not warranted.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Veteran is 
not shown to have been provided a VCAA notice concerning his 
claim.  The Board notes, however, that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
There is no apparent dispute as to a material fact in this 
case and the benefit at issue must be denied as a matter of 
law.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 
(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico);
(4) For any illness, injury or dental 
condition in the case of a veteran 
who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in §17.48(j); 
and
(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 
(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.
38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that although a claimant 
was eligible for VA hospital care under 38 U.S.C.A. § 1710, 
there were no provisions under that section to allow for 
reimbursement of medical expenses incurred at a non-VA 
facility.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing 
Malone, 10 Vet. App. at 543).  It was also noted that 
payments from the Federal Treasury must be authorized by 
statute, and that government employees may not make 
obligations which were beyond the scope authorized by 
statute.  Id. (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. 
Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

In this case, VA records show service connection was 
established for post-operative right inguinal hernia and a 
residual right inguinal hernia scar in an August 2006 rating 
decision.  The Veteran was notified of the decision and of 
his right to VA medical care for his service-connected 
disabilities by correspondence dated in August 2006.  Private 
emergency room treatment reports dated July 13, 2007, show 
the Veteran complained of the onset of pain to the site of an 
inguinal hernia repair the previous day.  The examiner noted 
the incident was "Non Urgent" and that the Veteran refused 
pain medication stating that his pain was tolerable.  A 
January 2008 VA medical opinion recommended the claim for 
payment be disapproved because the treatment was not rendered 
for a medical emergency and because VA or other Federal 
facilities were feasibly available.  The Veteran, in essence, 
asserted that payment or reimbursement for his private 
medical care is warranted because he had not been notified at 
that time that he was approved for VA medical benefits.

Based upon the evidence of record, the Board finds that at 
the time the non-VA medical treatment was provided in this 
case the Veteran had an adjudicated service-connected hernia 
disability.  VA medical evidence, however, demonstrates that 
Federal facilities were feasibly available to provide the 
necessary care and that the treatment at issue was not 
provided for a medical emergency for which a delay would have 
been hazardous to life or health.  It is also significant to 
note that the July 13, 2007, private emergency room report 
itself indicates the treatment was "Non Urgent."  There is 
no indication in this case that the Veteran made any attempt 
to obtain treatment from feasibly available VA or Federal 
facilities for his service-connected hernia disability and 
there is no basis in law for VA payments for the private 
treatment at issue.  Therefore, the Board finds the claim 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to payment or reimbursement for unauthorized 
private medical treatment on July 13, 2007, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


